Williams, J.,
dissenting. The application for compensation filed by the claimant was a pending proceeding within the meaning of Section 26, General Code. *546That section provides that “* * * when the repeal or amendment relates to the remedy, it shall not affect pending actions, prosecutions, or proceedings, unless so expressed.”
The amendment to the Workmen’s Compensation Law known as the Public Work-Relief Employees’ Compensation Act contains no express provision that it shall apply to pending proceedings. Therefore, claimant’s application for compensation was not affected by such amendment.
Day, J., concurs in the dissenting opinion.